Exhibit 10(c) TI EMPLOYEES NON-QUALIFIED PENSION PLAN II (EFFECTIVE JANUARY 1, 2009) TI EMPLOYEES NON-QUALIFIED PENSION PLAN II TEXAS INSTRUMENTS INCORPORATED, a Delaware corporation with its principal offices in Dallas, Texas (hereinafter referred to as “TI” or “the Company”), froze the TI Employees Supplemental Pension Plan (the “Frozen Plan”), effective as of December 31, 2004, to the extent benefits under that plan were earned and vested as of that date, and continued said plan in accordance with its terms, to provide for the payment of the benefits which were earned, vested and frozen as of December 31, 2004. Subsequently, TI changed the name of the Frozen Plan to the TI Employees Non-Qualified Pension Plan.
